Citation Nr: 9907986	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-09 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for 
degenerative arthritis of the lumbar spine.


FINDINGS OF FACT

1.  Low back problems were shown to be acute and transitory 
during active duty and an arthritic disease of the lumbar 
spine was not diagnosed until more than one year after 
discharge.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from a lumbar spine disorder due to 
service.

3.   The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection degenerative arthritis of the 
lumbar spine is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  He specifically 
alleges that his degenerative arthritis developed inservice 
due to sitting for long periods of time, and alleges that he 
had painful manifestations of arthritis within one year of 
his retirement.  He contends that there were times inservice 
that his back bothered him but that he did not seek treatment 
for back problems, except in June 1994.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service medical records contain a large volume of records 
reflecting treatment for various problems unrelated to his 
back.  Three records do refer to complaints in the back area.  
The first record, dated in February 1981, noted complaints of 
right upper back pain, no history of trauma and the 
assessment rendered was tendonitis, scapula.  The second 
record, dated in February 1987, revealed complaints of pain 
in the lower ribs just lateral to the spine, with an 
inability to forward bend or bend to the right and a tender 
T-11 area to the left of vertebrae.  The diagnosis rendered 
was rib misarticulation.  Further review of the service 
medical records indicate that in June 1994, the veteran 
complained of right low back pain, times two days.  He had 
been "TD4" for several months, and sleeping on harder 
mattress and awoke with low back pain, but denied trauma.  
Upon examination, his back showed no costovertebral angle 
tenderness, and had full range of motion (flexion and 
extension) without pain.  He had no motor deficits and 
negative straight leg raising.  The impression rendered was 
low back pain.  Back exercises were prescribed.

Service medical records subsequent to June 1994 revealed no 
findings or complaints related to low back pain.  A November 
1994 physical profile serial report made no mention of back 
problems in finding the veteran fit for duty within certain 
restrictions.  In his retirement examination of March through 
April 1995, he denied having recurrent back pain, and was 
assessed with an essentially normal examination.  

The report from a February 1997 VA examination, conducted 
nearly two years after his discharge from active duty, 
revealed a history given of the veteran having injured the 
left side of his lower back from carrying crates in June 
1994.  The veteran gave a history of being seen by a 
physician after enduring the pain for a few days, and of 
improving following treatment with medication and exercise.  
The veteran gave a subsequent history of intermittent back 
pain in that area, and of pain in the mid lower back and left 
side of the lower back in the past seven months.  He 
complained of the back hurting upon doing activities such as 
bending or climbing too many stairs.  Objective findings 
included a normal gait; and the ability to stand on heels and 
toes without difficulty.  A positive left straight leg raise 
was noted, with pain to the left of the midline of the lower 
back.  Right straight leg raise was negative.  There was no 
tenderness over the lumbar spine or left lower back.  No 
postural abnormalities or fixed deformities were noted, and 
musculature was normal.  Range of motion was 80 degrees 
flexion, with pain noted; 30 degrees extension with pain 
noted; left lateral flexion 20 degrees with pain noted; right 
lateral flexion was 25 degrees; and rotation to the left and 
right was 35 degrees in each direction.  X-ray findings 
showed degenerative arthritic changes with anterior and 
lateral vertebral body spurring.  The diagnosis rendered was 
degenerative arthritis, lumbar spine.  

The veteran is noted to have alleged treatment for back 
problems at the Montgomery, Alabama VA medical center.  
However the RO's attempt to procure such records revealed no 
records found from April 1995 to January 1997.

Upon review of the evidence, the Board finds that the claim 
for service connection for degenerative arthritis, lumbar 
spine is not well grounded.  The medical evidence indicates 
that any back pain, diagnosed inservice was acute and 
transitory and resolved without any residuals, as noted on 
the retirement examination.  The degenerative arthritis was 
diagnosed in February 1997, nearly two years after discharge.
 
The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court), 
in Caluza, supra, held that if the service medical records do 
not show the claimed disability and there is no medical 
evidence to link the claimed disability with events in 
service or with a service-connected disability, a well-
grounded claim will not be found.  In the present case, the 
veteran has not provided any medical evidence etiologically 
relating his current lumbar spine disorder to military 
service.

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  See Grottveit, at 93.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for 
degenerative arthritis of the lumbar spine, as imposed by 
38 U.S.C.A. § 5107(a).  The claim, therefore, must be denied.  
And since the veteran has failed to present a well-grounded 
claim for service connection for a lumbar spine disorder, VA 
has no duty to assist him in the development of facts 
pertaining to the claim. 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obliged under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for degenerative arthritis 
of the lumbar spine is denied as not well grounded.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 5 -


- 5 -


